Citation Nr: 1704511	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.

Additional evidence since the most recent adjudicative decision has been entered into the record.  The Veteran submitted a waiver of RO consideration in July 2016.


FINDING OF FACT

The Veteran's diagnosed generalized anxiety disorder is reasonably shown to be related to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran's treatment records show diagnoses of major depressive disorder and anxiety disorder.  See, e.g., May 2011 VA examination report.  The requirements of Shedden element (1) have been met. 

The Veteran's service treatment records reflect two psychiatric consultations for anxiety in the fall of 1969 and note a diagnosis of "anxiety reaction."  Additional lay evidence in the form of the Veteran's statements, a contemporaneous letter from the Veteran to his parents, and a later statement by the Veteran's ex-wife detail how the Veteran first experienced anxiety symptoms in service during the time he was in linguistics training.  The requirements of Shedden element (2) have been met.

The weight of the competent and credible evidence also demonstrates that the Veteran's currently generalized anxiety disorder is etiologically related to his in-service complaints of anxiety.  The Veteran stated that he began withdrawing from society immediately after separation due to anxiety.  He stated that he moved to Colorado and then Alaska to get away from people and the he hid his symptoms in an attempt to maintain employment.  Supporting statements from the Veteran's ex-wife, brother, and AW corroborate these facts.  Further, when the Veteran sought treatment in the early 1990s, the records noted a history of anxiety and depression.  See Diagnostic Interview Report May 1992.  The Veteran's disorder at that time was severe enough to result in a certificate of temporary total disability and Social Security Administration (SSA) disability benefits beginning in 1993.  Additional medical records indicate continuous treatment for an acquired psychiatric disorder since that time.

The Veteran was afforded a VA examination in May 2011.  The examiner concluded that the Veteran did suffer from a current acquired psychiatric disorder, but stated that "the exact origin of his mental health problems is unclear" and concluded that it was not as likely as not that the current psychiatric disability was related to active service.  There is no indication that the examiner gave consideration to the multiple lay statements that discussed the Veteran's history during the years after service and before formal treatment.  Such weakens the overall probative value of the opinion.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007) (a VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service).


By contrast, a later VA medical provider stated that "anxiety disorders . . . often present during early adulthood and in a time of stress, so it seems reasonable to assume that 'anxiety reaction' with which [the Veteran] was diagnosed was in fact an initial presentation of what has turned out to be a chronic anxiety disorder."  He added that initial presentations of chronic anxiety disorder can appear to be adjustment reactions and can only be diagnosed with long term follow-up.  See June 2016 VA treatment records.  This opinion is deemed probative and no more or less persuasive than the negative VA opinion.

After reviewing the above, the Board finds that the evidence is, at a minimum, at least in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In light of the service treatment records, the credible lay evidence, and the post-service treatment records, including the June 2016 VA opinion, and resolving any doubt in the Veteran's favor, service connection for generalized anxiety disorder is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for generalized anxiety disorder is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


